MADDOX, Justice
(dissenting).
The trial court was imminently correct in holding that Morgan County owed no duty to the plaintiffs son, based, upon the facts of this case. The majority, relying heavily upon Peters v. Calhoun County Commission, 669 So.2d 847 (Ala.1995), re*890verses the judgment entered by the trial court. Even assuming the holding in Peters, a case in which I dissented, is correct, I believe that the facts in this case are so different from the facts in Peters that a different result should be reached here. Of course, I believe that Peters was incorrectly decided and that this present case should be used to overrule the holding in that case, a point made by one of the amici curiae.